Exhibit 10.58
EXECUTION COPY
PARTICIPATION AGREEMENT
(Tribeca)
     THIS PARTICIPATION AGREEMENT (this “Agreement”) is made and entered into as
of March 31, 2008 (the “Effective Date”), by and between The Huntington National
Bank, successor by merger to Sky Bank (the “Lead Participant”), BOS (USA) Inc.,
a Delaware corporation (the “Participant”) and Tribeca Lending Corp. (“TLC”) and
its subsidiaries (hereinafter collectively with TLC, the “Borrowers”), as to
Paragraphs 14 and 22.
     WHEREAS, Lead Participant has entered into loan transactions and made other
financial accommodations (collectively, the “Original Loans”) with Borrowers
pursuant to the terms of (a) that certain Master Credit and Security Agreement,
by and among TLC, the other Borrowers, and certain other subsidiaries of TLC,
dated as of February 28, 2006 (as amended, supplemented, restated, or otherwise
modified from time to time in accordance with the terms thereof, the “Loan
Agreement”); and (b) that certain Flow Warehousing Credit and Security
Agreement, by and among TLC, and dated October 18, 2005 (including certain
outstanding letters of credit issued in connection therewith for the account of
TLC) (as amended, supplemented, restated, or otherwise modified from time to
time in accordance with the terms thereof, the “Warehousing Agreement”); and
     WHEREAS, as security for the Original Loans, Borrowers have granted
security interests, pledges and liens in respect to substantially all of
Borrowers’ assets; and
     WHEREAS, TLC, the other Borrowers, and the other signatories thereto have
executed and delivered that certain Forbearance Agreement and Amendment to
Credit Agreements, dated as of the December 28, 2007 (the “Original Forbearance
Agreement”) (the Loan Agreement, the Warehousing Agreement, the Forbearance
Agreement, and all other documents executed in connection with the Forbearance
Agreement being collectively referred to as the “Loan Documents”);
     WHEREAS, under the Original Forbearance Agreement, the parties consolidated
and restated all outstanding indebtedness under or in connection with the
Original Loans into the following loans or facilities: (i) a term loan facility
in the amount of $400,000,000.00 (“Tranche A”), and (ii) a term loan facility in
the amount of $91,133,187.00, divided into four (4) sub-tranches of
$22,783,296.75 each (“Tranche B-1,” “Tranche B-2, “ “Tranche B-3” and “Tranche
B-4” and, collectively, “Tranche B”), (Tranche A and Tranche B collectively
shall be referred to as the “Loans”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Original Forbearance Agreement has been amended by a Joinder
And Amendment No. 1 To Forbearance Agreement made and entered into as of
March 31, 2008 (the “Amendment No. 1,” and the Original Forbearance Agreement,
as amended, the “Forbearance Agreement”), wherein Borrowers and Lead Participant
agreed to join certain Additional Subsidiaries (as that term is defined in
Amendment No. 1) as Borrowers and parties to the Original Forbearance Agreement,
to modify certain terms and covenants in the Original Forbearance Agreement, to
extend certain time periods or modify certain requirements to satisfy certain
post-closing deliverables, and to provide for modifications to the Loans so that
Borrower will pay off the BOS Balance (as defined herein);
     WHEREAS, pursuant to that certain Master Credit and Security Agreement
dated as of March 24, 2006 (the “BOS Master”) Participant made loans to certain
of the Borrowers (the “BOS Borrowers”) which loans are secured by the collateral
described in the BOS Master (the “BOS Collateral”);
     WHEREAS, as of the Effective Date, the aggregate unpaid principal balance
of the loans of the Participant to the BOS Borrowers is $43,294,925.75 (the “BOS
Balance”);
     WHEREAS, the Borrowers have requested and the Lead Participant has agreed,
subject to the terms and conditions set forth herein, to loan to the Borrowers
an amount equal to the BOS Balance, which loan from Lead Participant shall be
made to Borrowers by increasing the aggregate of the outstanding principal
balance of Tranche A, the outstanding principal balance of Tranche B-1, the
outstanding principal balance of Tranche B-2, the outstanding principal balance
of Tranche B-3, and the outstanding principal balance of Tranche B-4 by an
amount equal to the BOS Balance, which funds shall be paid to BOS by the
Borrowers to pay in full the BOS Balance, by the netting of the BOS purchase
from the Lead Participant of a participation in Tranche A in an amount equal to
the BOS Balance, such that on the Effective Date, after giving effect to the
increase in the unpaid principal balances, the Tranche A, Tranche B-1, Tranche
B-2, Tranche B-3 and Tranche B-4 principal balances shall be as set forth in
Exhibit A;
     WHEREAS, Participant and Lead Participant are parties to an Intercreditor
Agreement dated as of March 24, 2006 (the “Intercreditor Agreement”) pursuant to
which the parties set forth their relationship with respect to the Participant’s
loans to the BOS Borrowers and Lead Participant’s loans to certain of the
Borrowers and the priority of their respective security interests and liens in
the BOS Primary Collateral and the Sky Primary Collateral (as those terms are
defined in the Intercreditor Agreement);
     WHEREAS, upon the execution and delivery of this Agreement and the payment
of the BOS Balance and simultaneous with the purchase of the Tranche A
participation by the Participant, the Intercreditor Agreement shall be of no
further force and effect and Participant shall act promptly to release to Lead
Participant, as collateral security for the Loans as such Loans have been
amended and restated, all security interests and liens upon all of the BOS
Collateral, including the BOS Primary Collateral and the Sky Primary Collateral.

2



--------------------------------------------------------------------------------



 



     WHEREAS, the promissory note evidencing the indebtedness which Participant
is participating in pursuant to this Agreement is evidenced by an Amended and
Restated Tranche A Note, which note shall be amended to evidence the restated
principal balance of such obligations as of the Effective Date (the “Amended and
Restated Note”); and
     NOW, THEREFORE, in consideration of the Lead Participant’s agreement to
loan to Borrowers funds to payoff the BOS Balance, Participant’s agreement to
purchase the participation and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties,
the parties hereto agree as follows:

  1.   Purchase and Sale of Participation. Except with regard to interest
earned, Lead Participant hereby sells to Participant, and Participant hereby
purchases from Lead Participant a participation in Tranche A, as evidenced by
the Amended and Restated Note, in the undivided participation percentage
(“Participation Percentage”) set forth on Exhibit A attached hereto and
incorporated herein, as that interest exists as of the close of business on the
Effective Date (the “Participation”). The purchase price of the Participation
sold to Participant is an amount equal to the BOS Balance. In consideration of
Participant’s entering into the Participation, to the extent that it has met its
obligations to make payments to Lead Participant under this Agreement,
Participant shall be entitled to receive its pro rata share as set forth on
Exhibit A of principal payments on Tranche A as such payments are made by
Borrowers and received by Lead Participant after the Effective Date.

  2.   Payment of Purchase Price of Participation. Lead Participant and
Participant agree Participant’s purchase of the Participation hereunder shall be
made on the Effective Date, and such purchase under this Agreement shall be made
by netting the payoff of the BOS Balance against Participant’s purchase of the
Tranche A Participation hereunder.

  3.   Characterization as Sale. The Participation sold under this Agreement
shall constitute a sale from Lead Participant to Participant of an undivided
partial interest in the percentage as set forth on Exhibit A in: Lead
Participant’s interest in Tranche A, all other loan documents, security
documents, forbearance agreements, certificates and opinions furnished pursuant
thereto, and any collateral securing Tranche A, including any existing and
future hypothecated interests, all as more fully described in the Loan
Documents. The participation evidenced by this Agreement shall not be construed
as a loan by Participant to Lead Participant. The parties agree that the sale of
the participation evidenced by this Agreement does not constitute the sale of an
investment security.

3



--------------------------------------------------------------------------------



 



  4.   Remittance of Collections; Restructuring Fee. Lead Participant shall
receive all repayments of principal of, and interest on, Tranche A in trust for
the benefit of itself and Participant and, promptly shall remit to Participant
its share of all amounts so received. If any payment received by Lead
Participant and paid by it to Participant is rescinded or otherwise required to
be disgorged, paid on account of a preferential payment or fraudulent transfer,
or otherwise returned by Lead Participant for any reason, Participant will, upon
notice by Lead Participant, forthwith pay to Lead Participant, without interest,
unless Lead Participant is also required to pay interest, that amount which
equals Participant’s pro rata share of the amount so paid or returned by Lead
Participant. Until delivered to Participant, Loan payments shall be held in
trust for Lead Participant and Participant by Lead Participant. Title to
Participant’s share of Tranche A payments shall vest in Participant immediately
upon Borrowers’ payment. Distributions shall be made, at Participant’s election,
by credit to its designated account with Lead Participant or by wire transfer to
such other account, as Participant shall specify.

  5.   Participant Share in Interest. Interest on Tranche A shall be calculated
and computed in the manner and at the Interest Rates set forth in the
Forbearance Agreement. Participant’s share of interest on Tranche A received by
the Lead Participant, inclusive of servicing fees, shall be equal to the
Interest Rates (as defined in the Forbearance Agreement, minus 31.77 basis
points (during the period of the Participation, but not during any Co-Lender
arrangement). If Borrowers’ interest payments are insufficient to cover both
Lead Participant’s and Participant’s shares of interest, each dollar (and
fraction thereof) of such interest payments shall be split on a pro rata basis
between Lead Participant and Participant, according to the Interest Rates earned
by Lead Participant and Participant respectively.

  6.   Interest of Participant. The Participation, together with any other
participations in Tranche A, including that of Lead Participant, shall be
ratably concurrent and no interest in Tranche A shall have priority over
Participant’s participation percentage or the participation percentage of any
other Participant in Tranche A.

  7.   No Recourse. Participant understands that its purchase from Lead
Participant under this Agreement is without recourse to Lead Participant and
Participant therefore assumes, with respect to Participant’s share of potential
benefits and losses under this Agreement, the underlying credit risk and any
other risks of loss associated with the interest that it purchases under this
Agreement. Lead Participant shall be obligated to satisfy its duties and
obligations hereunder, for which it shall be responsible as provided herein.

4



--------------------------------------------------------------------------------



 



  8.   Loans. Participant acknowledges and agrees that, except as set forth in
the Forbearance Agreement, Lead Participant shall have no obligation to attempt
to collect any Loan, in preference and priority over the collection and/or
enforcement of any other debt of Borrowers to Lead Participant. Lead
Participant, however, agrees that, without the written consent of Participant:
(a) none of the Applicable Collections Amount (as that term is defined in the
Forbearance Agreement) shall be applied in any manner or in any order except as
provided in the Forbearance Agreement; (b) no collateral securing the Loans
shall be released, but for in the ordinary course of business; and (c) the
timing of payments of interest, principal and maturity dates shall not be
changed so as to provide less favorable treatment to the Participant then
currently provided to Tranche A in the Amended Forbearance Agreement.

  9.   Application of Note Payments/Settlement Dates with Participant.
Participant shall be entitled to receive from Lead Participant, Participant’s
share of Borrowers’ payments of principal, interest or other sums (as that share
is described herein) within one business day of Lead Participant applying such
payments from any Borrower to Tranche A.

  10.   Pro Rata Treatment. In the event either party hereto shall receive and
retain any payment, voluntary or involuntary, whether by set-off, application of
deposit balance or otherwise, in respect of its percentage of participation in
Tranche A, then such party shall purchase from the other party for cash at face
value and without recourse, such additional Participation in such indebtedness
as shall be necessary to cause such excess payment to be shared ratably with the
other party; provided, that if such excess payment or part thereof is thereafter
recovered from such purchasing party, the related purchases from the other party
shall be rescinded ratably and the purchase price restored as to the portion of
such excess payment so recovered, but without interest.

  11.   Custody of Loan Documents. Lead Participant or its agents shall have
custody and control of the Notes and the Loan Documents, and Lead Participant
shall have full authority, subject to the terms and conditions of this
Agreement, to control as agent, in the name of Lead Participant the collection
and enforcement thereof, and the utilization of any collateral therefore, by
suit, foreclosure or otherwise. Upon at least two (2) days’ prior written
notice, Participant or its duly authorized agent may inspect the records,
controls, accounts, audits, analyses and other files of Lead Participant
relating to the Loan Documents during ordinary business hours of Lead
Participant. Lead Participant shall mark its books and records, including
computer records, to show Participant’s interest in Tranche A.

5



--------------------------------------------------------------------------------



 



  12.   Management of Credit.

  a)   To the extent practicable, Lead Participant and Participant will decide
matters concerning the administration and collection of the Loan and enforcement
of the Loan on a collaborative basis. This provision does not alter the legal
standards applicable to the Lead Participant under this Agreement. Subject to
the foregoing sentences, the Lead Participant shall have the right to manage,
perform and enforce the terms of Tranche A, the Notes and Loan Documents and to
exercise and enforce all privileges and rights exercisable or enforceable by it
thereunder according to Lead Participant’s discretion and in the exercise of its
business judgment. Lead Participant shall exercise the same care in
administering Tranche A as it would if such Loans were made entirely for Lead
Participant’s own account.

  b)   Lead Participant will use normal prudence and judgment in the servicing
and collection of amounts outstanding under Tranche A, in the management,
performance, and enforcement of the terms thereof and the terms of the other
Loan Documents, and in realization upon any security therefore, but Lead
Participant assumes no responsibility for the repayment of the Participations
and shall not be liable for any loss or damage resulting from taking or refusing
to take any such actions unless resulting from gross negligence or willful
misconduct. Lead Participant may employ agents and attorneys-in-fact and shall
not be answerable, except as to money or securities received by it or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it. Lead Participant shall be entitled to rely
upon any document, paper, or instrument believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by Lead Participant.
Participant consents to the retention of Porter, Wright, Morris and Arthur, LLP.
In the event Lead Participant desires to retain other legal counsel, Lead
Participant agrees to provide Participant advance notice and an opportunity to
comment prior to such retention.

  c)   Neither the execution of this Agreement, nor sharing in Tranche A or in
any collateral for Tranche A, nor any agreement to share in profits or losses
arising as a result of this transaction, is intended to be, nor shall it be
construed to be, the formation of a partnership or joint venture between the
parties hereto. In the negotiation, execution and servicing of Tranche A, Lead
Participant has been and shall be an independent contractor and in no event
shall Lead Participant be considered as an agent or employee of Participant.

6



--------------------------------------------------------------------------------



 



  13.   Indemnification. Participant hereby indemnifies and agrees it shall hold
harmless and reimburse Lead Participant, on demand, for all reasonable
out-of-pocket costs, including attorneys’ fees, incurred by Lead Participant in
connection with (x) the collection of Tranche A, and (y) for any costs, expenses
(including attorneys’ fees and disbursements), claims, damages, actions, losses
or liabilities incurred by Lead Participant in connection with Tranche A and its
capacity as Lead Participant hereunder, except as are the direct proximate
result of Lead Participant’s gross negligence or willful misconduct, except as
paid by Borrowers. The indemnification obligations shall cease upon
Participant’s receipt of payment of its Participant Percentage and shall not
extend to actions taken by Lead Participant prior to the Effective Date.
Participant’s indemnification obligations shall be limited to the lesser of the
indemnification of charges associated with (a) Tranche A; (b) the Loans; or
(c) aggregate of the Loans and the loans by Huntington to Tribeca’s parent,
Franklin Credit Management Corporation. In each case, calculated as a percentage
of the Participant’s Participation Percentage of Tranche A as a percentage to
items (a), (b) or (c), as applicable.

  14.   Legal Fees. TLC shall promptly pay all fees and expenses associated with
the negotiation, documentation and execution of this Agreement or otherwise
related to the BoS Master, BoS Collateral and BoS Balance, including any
expenses incurred by BoS associated with the preparation of forbearance
arrangements.

  15.   Other Fees. Lead Participant shall promptly deliver to Participant a
payment, equal to Participant’s Participation Percentage in Tranche A of any
fee, charges or the like received from Borrowers after the Effective Date as
referenced in Section 7 sub-paragraph (6) of the Forbearance Agreement, and any
fee, charges or the like that may be received until the Participation Percentage
has been paid.

  16.   Participant’s Credit Analysis. Participant understands and acknowledges
that it has made its own independent credit decisions with respect to Tranche A
and the Borrowers and has relied solely upon its own independent review of
Borrowers’ financial statements, documents and information as Participant deemed
appropriate and other representations made by Borrowers. Participant will
continue to be responsible for making its own independent evaluation of the
credit, financial condition, and all matters concerning Borrowers. Participant
understands that its own independent review of Borrowers is particularly
important because its purchase from Lead Participant under this Agreement is
without recourse.

  17.   Financial Statements. Lead Participant shall promptly furnish
Participant without request copies of all financial statements received from
Borrowers pursuant to the Loan Documents. Lead Participant shall, however, have
no responsibility to Participant for any errors or omissions in any such
reports, financial statements or other information. Participant may at any time
request other information and/or documents in Lead Participant’s possession
relating to Tranche A. Such information and/or documents shall not be
unreasonably withheld. Participant

7



--------------------------------------------------------------------------------



 



      may not rely upon any credit analyses conducted by Lead Participant or
representations made by Lead Participant concerning Borrowers’ financial
condition. Furthermore, even if Participant fails to obtain or review any
financial statements of Borrowers, Participant is not permitted to rely upon any
credit analyses conducted by Lead Participant or representations made by Lead
Participant concerning Borrowers’ financial condition.

  18.   Transfer of Participation. Participant agrees not to subdivide or
transfer its Participation, without the prior written consent of Lead
Participant, which consent shall not be unreasonably withheld. Lead Participant
may further participate or subparticipate Tranche A; provided that Lead
Participant and its affiliates shall continue to hold a majority of the
principal sum outstanding under the Tranche A Note and the Lead Participant
remains responsible for its duties hereunder and Participant shall not be
required to deal with any such subparticipant; and further providing that if and
to the extent that any other participant is provided with any rights or powers
different then those provided hereunder, then Participant shall have the right
of such provisions should it so elect.

  19.   Lead Participant’s Representations and Warranties. Lead Participant
represents and warrants to Participant that: (1)(a) it is or will be the owner
of the interests to be sold by Lead Participant to Participant under this
Agreement, at the time of execution of this Agreement; (b) it has full power and
authority to sell the Participation evidenced by this Agreement; and (c) the
outstanding principal balance of Tranche A is as represented to the Participant;
and, (2) other than the Acknowledged Defaults (as defined in the Original
Forbearance Agreement) and the Identified Forbearance Defaults (as defined in
Amendment No. 1), it knows of the existence of no event or condition, which, but
for the giving of notice or passage of time (or both) would constitute a default
or event of default under any Loan Document.

  20.   Limited Warranties with Respect to Loan Documents. Lead Participant
makes no representations or warranties, whether express or implied, to
Participant with respect to the validity and enforceability of the Loan
Documents, other than: (a) the Forbearance Agreement and the Loan Documents were
executed by Borrowers; and (b) the Forbearance Agreement and the Loan Documents
state the true and complete understanding between Borrowers and Lead Participant
with respect to Tranche A.

  21.   Disclaimer. Lead Participant makes no representation or warranty,
whether express or implied, to Participant with respect to (a) the
collectibility of Tranche A; (b) the financial condition or solvency of
Borrowers or any other party obligated on Tranche A; (c) the perfection of any
lien or security interest in the collateral securing Tranche A; (d) the accuracy
of any information, statements or certificates from Borrowers or any third party
which are provided to Participant, whether provided under this Agreement or not;
or, (e) the existence, authenticity, sufficiency or value of any collateral
securing Tranche A.

8



--------------------------------------------------------------------------------



 



  22.   Co-Lender. At any time following June 30, 2008, Participant shall have
the right to require Lead Participant and Borrowers to provide it, in
substitution for its Participation, with a promissory note (the “Co-Lender
Note”) from Borrower to Participant, providing evidence of indebtedness of equal
rights and amounts as its Participation in Tranche A provides at such time.
Simultaneously with the issuance of the Co-Lender Note, Participant, Lead
Participant and Borrower shall use commercially reasonable best efforts to agree
to amendments to the Forbearance Agreement, Loan Documents and any other
documentation so as to afford to the holder of the Co-Lender Note the same
protections and rights as provided to the Participant under the Forbearance
Agreement, Loan Documents, the Tranche A Note and this Agreement.

  23.   Notices. All notices required or permitted to be given under this
Agreement shall be in writing and shall be deemed effective if delivered to the
recipient’s address set forth beside its name below, by any of the following
means: (a) hand delivery; (b) express mail, postage prepaid; or (c) overnight
courier service. Notice made in accordance with this Section shall be deemed
delivered upon receipt.

  24.   Binding Effect; Entire Agreement. This Agreement shall be binding upon
and shall inure to the benefit of the respective legal representatives,
successors and assigns of the parties hereto. This Agreement is solely for the
benefit of Lead Participant and Participant and neither Borrowers nor any other
person shall be entitled to rely upon or enforce the provisions hereof or to
raise as a defense the failure of Lead Participant or Participant to comply with
any of the provisions hereof. This Agreement constitutes the entire agreement
and understanding of the parties hereto with respect to Participant’s interest
in Tranche A and the Participation, supersedes all prior agreements and
understandings relating to the matters herein contained, and shall survive any
default and acceleration of the maturity of Tranche A. This Agreement may not be
amended or modified in any manner unless such modification or amendment is in
writing signed by the parties hereto.

  25.   Assignment. Participant shall not assign or otherwise transfer its
rights under this Agreement without the Lead Participant’s express written
consent.

  26.   WAIVER OF A JURY TRIAL. THE PARTIES ACKNOWLEDGE AND AGREE THAT THERE MAY
BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM, DISPUTE
OR LAWSUIT ARISING BETWEEN OR AMONG THEM, BUT THAT SUCH RIGHT MAY BE WAIVED.
ACCORDINGLY, EACH PARTY, IN CONSIDERATION OF THE CONSIDERATION EXCHANGED IN THIS
AGREEMENT, AGREES THAT NOTWITHSTANDING ANY CONSTITUTIONAL RIGHT, IN THIS
COMMERCIAL MATTER EACH PARTY BELIEVES AND AGREES THAT IT SHALL BE IN ITS BEST
INTEREST TO WAIVE SUCH RIGHT, AND, ACCORDINGLY, HEREBY WAIVES SUCH RIGHT TO A
JURY TRIAL,

9



--------------------------------------------------------------------------------



 



      AND FURTHER AGREES THAT THE BEST FORUM FOR HEARING ANY CLAIM, DISPUTE OR
LAWSUIT, IF ANY, ARISING IN CONNECTION WITH THIS AGREEMENT, THE CREDIT
AGREEMENTS, ANY LOAN DOCUMENT OR THE RELATIONSHIP AMONG LENDER, EACH BORROWER
AND GUARANTOR SHALL BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

  27.   Counterparts. This Agreement may be signed by any number of counterparts
with the same effect as if the signatures thereto were upon the same instrument.
This Agreement shall become effective when counterparts executed by Lead
Participant and Participant shall have been lodged with Lead Participant,
whereupon Lead Participant shall give notice of this Agreement becoming
effective to Participant.

  28.   Title and Headings. The title and headings herein are intended to
promote convenience and are not a part of this Agreement for purposes of
interpreting and analyzing the provisions hereof.

  29.   Consent to Forbearance Agreement. Participant consents to Lead
Participant executing and delivering Amendment No. 1 to the Forbearance
Agreement.

  30.   Governing Law and Venue. This Agreement is made in the State of Ohio and
the validity of this Agreement, any documents incorporated herein or executed in
connection herewith, and (notwithstanding anything to the contrary therein) the
Notes and the Loan Documents, and the construction, interpretation and
enforcement thereof, and the rights of the parties thereto shall be determined
under, governed by, and construed in accordance with the internal laws of the
State of Ohio, without regard to principles of conflicts of law. The parties
agree that all actions or proceedings arising in connection with this Agreement,
the Forbearance Agreement, any documents incorporated herein or executed in
connection herewith, this Agreement, and the Loan Documents shall be tried and
litigated only in the Federal District Court for the Southern District of Ohio
or the state courts of Franklin County, Ohio. The parties hereto waive any right
each may have to assert the doctrine of forum non conveniens or to object to
venue to the extent any proceeding is brought in accordance with this Section.
Service of process, sufficient for personal jurisdiction in any action against
any party hereto, may be made by registered or certified mail, return receipt
requested, to the address set forth at such party’s signature to this Agreement.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
Signature Page to Follow
/
/

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Participation Agreements to be executed as of the date first above written.

     
PARTICIPANT:
  LEAD PARTICIPANT:
BOS (USA), INC.
  THE HUNTINGTON NATIONAL BANK  
LEAD PERTICITANT
   
 
   

                 
 
  By:   /s/ Karen Weich   By:   /s/ Alan D. Seitz
 
               
 
      Karen Weich       Alan D. Seitz
 
  Title:   Vice President   Title:   Senior Vice President — Special Assets
 
               
Address:
          Address:     BANK OF SCOTLAND plc       41 South High Street, HC0733
AS ADMINISTRATIVE AGENT       Columbus, Ohio 43215 FOR BoS (USA) Inc.       Fax:
614/480-3795

          EACH BORROWER LISTED ON     SCHEDULE 1 ATTACHED HERETO:    
 
       
By:
  /s/ Alexander Gordon Jardin
 
    Name: Alexander Gordon Jardin     Title: as Chief Executive Officer of, and
on     behalf of, each Borrower listed on Schedule 1     attached hereto.    
 
        Address: 101 Hudson St., 25th Floor     Jersey City, N.J. 07302     Fax:
201-604-4400    
 
        TRIBECA LENDING CORP.    
 
       
By: /s
  / Alexander Gordon Jardin     Name: Name: Alexander Gordon Jardin     Title:
Chief Executive Officer       Address: Same as above    
 
        Signature Page — BOS Participation    

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Participation Agreements to be executed as of the date first above written.

     
PARTICIPANT:
  LEAD PARTICIPANT:
BOS (USA), INC.
  THE HUNTINGTON NATIONAL BANK
By: Bank of Scotland
   
Its: Authorized Representative
   

                 
 
  By:   /s/ Karen Weich   By:   /s/ Alan D. Seitz
 
               
 
      Karen Weich       Alan D. Seitz
 
  Title:   Vice President   Title:   Senior Vice President — Special Assets
 
               
Address:
          Address:     565 Fifth Avenue, 11th Floor       41 South High Street,
HC0733 New York, NY 10017       Columbus, Ohio 43215 Fax:
212/                                               Fax: 614/480-3795

          EACH BORROWER LISTED ON     SCHEDULE 1 ATTACHED HERETO:    
 
       
By:
  /s/ Alexander Gordon Jardin
 
    Name: Alexander Gordon Jardin     Title: as Chief Executive Officer of, and
on     behalf of, each Borrower listed on Schedule 1     attached hereto.    
 
        Address: 101 Hudson St., 25th Floor     Jersey City, N.J. 07302     Fax:
201-604-4400    
 
        TRIBECA LENDING CORP.    
 
       
By: /s
  / Alexander Gordon Jardin     Name: Name: Alexander Gordon Jardin     Title:
Chief Executive Officer       Address: Same as above    
 
        Signature Page — BOS Participation    

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Participation Agreements to be executed as of the date first above written.

     
PARTICIPANT:
  LEAD PARTICIPANT:
BOS (USA), INC.
  THE HUNTINGTON NATIONAL BANK
By: Bank of Scotland
   
Its: Authorized Representative
   

                 
 
  By:   /s/ Karen Weich   By:   /s/ Alan D. Seitz
 
               
 
      Karen Weich       Alan D. Seitz
 
  Title:   Vice President   Title:   Senior Vice President — Special Assets
 
               
Address:
          Address:     565 Fifth Avenue, 11th Floor       41 South High Street,
HC0733 New York, NY 10017       Columbus, Ohio 43215 Fax:
212/                                               Fax: 614/480-3795

          EACH BORROWER LISTED ON     SCHEDULE 1 ATTACHED HERETO:    
 
       
By:
  /s/ Alexander Gordon Jardin
 
    Name: Alexander Gordon Jardin     Title: as Chief Executive Officer of, and
on     behalf of, each Borrower listed on Schedule 1     attached hereto.    
 
        Address: 101 Hudson St., 25th Floor     Jersey City, N.J. 07302     Fax:
201-604-4400    
 
        TRIBECA LENDING CORP.    
 
       
By: /s
  / Alexander Gordon Jardin     Name: Name: Alexander Gordon Jardin     Title:
Chief Executive Officer       Address: Same as above    
 
        Signature Page — BOS Participation    

 



--------------------------------------------------------------------------------



 



    SCHEDULE 1   Tribeca Sibsidiaries

TRIBECA LENDING CORP.
TRIBECA L 2005 CORP.
TRIBECA LII 2005 CORP.
TRIBECA LIII 2005 CORP.
TRIBECA LIV 2005 CORP.
TRIBECA LIX 2006 CORP.
TRIBECA LV 2005 CORP.
TRIBECA LVI 2005 CORP.
TRIBECA LVII 2006 CORP.
TRIBECA LVIII 2006 CORP.
TRIBECA LX 2006 CORP.
TRIBECA LXI 2006 CORP.
TRIBECA LXII 2006 CORP.
TRIBECA LXIII 2006 CORP.
TRIBECA LXIV 2006 CORP.
TRIBECA LXIV CORP.
TRIBECA LXIX 2006 CORP.
TRIBECA LXV 2006 CORP.
TRIBECA LXV CORP.
TRIBECA LXVI 2006 CORP.
TRIBECA LXVII 2006 CORP.
TRIBECA LXVIII 2006 CORP.
TRIBECA LXX 2006 CORP.
TRIBECA LXXI 2006 CORP.
TRIBECA LXXII 2006 CORP.
TRIBECA LXXIII 2006 CORP.
TRIBECA LXXIV 2006 CORP.
TRIBECA LXXIX 2007 CORP.
TRIBECA LXXV 2006 CORP.
TRIBECA LXXVI 2006 CORP.
TRIBECA LXXVII 2006 CORP.
TRIBECA LXXVIII 2006 CORP.
TRIBECA LXXX 2007 CORP.
TRIBECA LXXXI 2007 CORP.
TRIBECA LXXXII 2007 CORP.
TRIBECA LXXXIII 2007 CORP.
TRIBECA LXXXIV 2007 CORP.
TRIBECA LXXXIX 2007 CORP.
TRIBECA LXXXV 2007 CORP.
TRIBECA LXXXVI 2007 CORP.
TRIBECA LXXXVII 2007 CORP.
TRIBECA LXXXVIII 2007 CORP.
TRIBECA XC 2007 CORP.
TRIBECA XCI 2007 CORP.
TRIBECA XCII 2007 CORP.
TRIBECA XCIII 2007 CORP.

1



--------------------------------------------------------------------------------



 



    SCHEDULE 1   Tribeca Sibsidiaries

TRIBECA XCIV 2007 CORP.
TRIBECA XCV 2007 CORP.
TRIBECA XIX 2004 CORP.
TRIBECA XV 2004 CORP.
TRIBECA XVII 2004 CORP.
TRIBECA XVIII 2004 CORP.
TRIBECA XX 2004 CORP.
TRIBECA XXI 2004 CORP.
TRIBECA XXII 2004 CORP.
TRIBECA XXIII 2004 CORP.
TRIBECA XXIV 2004 CORP.
TRIBECA XXIX 2005 CORP.
TRIBECA XXV 2004 CORP.
TRIBECA XXVI 2004 CORP.
TRIBECA XXVII 2004 CORP.
TRIBECA XXVIII 2004 CORP.
TRIBECA XXX 2005 CORP.
TRIBECA XXXI 2005 CORP.
TRIBECA XXXII 2005 CORP.
TRIBECA XXXIII 2005 CORP.
TRIBECA XXXIV 2005 CORP.
TRIBECA XXXIX 2005 CORP.
TRIBECA XXXV 2005 CORP.
TRIBECA XXXVI 2005 CORP.
TRIBECA XXXVII 2005 CORP.
TRIBECA XXXVIII 2005 CORP.
TRIBECA XXXX 2005 CORP.
TRIBECA XXXXI 205 CORP.
TRIBECA XXXXI 2005 CORP.
TRIBECA XXXXII 2005 CORP.
TRIBECA XXXXIII 2005 CORP.
TRIBECA XXXXIV 2005 CORP.
TRIBECA XXXXIX 2005 CORP.
TRIBECA XXXXV 2005 CORP.
TRIBECA XXXXVI 2005 CORP.
TRIBECA XXXXVII 2005 CORP.
TRIBECA XXXXVIII 2005 CORP.
Tribeca XVI 2004 Corp.
Tribeca LI 2005 Corp.

2



--------------------------------------------------------------------------------



 



Exhibit A

                              PARTICIPANT’S             PARTICIPATION        
LOAN   PERCENTAGE   1.    
Tranche A $410,859,753.55
    10.5376 %        
 
          2.    
Tranche B $98,774,361.20
               
B-1       $24,131,090.30
    0 %        
B-2       $24,881,090.30
    0 %        
B-3      $24,881,090.30
    0 %        
B-4      $24,881,090.30
    0 %

12